Citation Nr: 0813817	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for right rotator cuff tear 
and tendonitis, to include as secondary to service-connected 
residuals of a shell fragment wound to the right shoulder 
involving Muscle Group I.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 decision by 
the RO which, in part, denied service connection for right 
rotator cuff tear and tendonitis, including secondary to 
shell fragment wound (SFW) of the right shoulder involving 
Muscle Group (MG) I.  

In October 2006, the Board denied, in part, service 
connection for right rotator cuff tear and tendonitis on a 
direct and secondary basis, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In October 2007, the Court 
granted a Joint Motion for Remand of the October 2006 Board 
decision with respect to the right rotator cuff tear and 
tendonitis claim.  

A Motion to Change Hearing Venue, dated in October 2006, was 
associated with the claims file sometime after the October 
2006 Board decision, which was subsequently vacated by the 
Court.  The veteran was scheduled for a hearing in 
Washington, DC on October 3, 2006, and requested to have the 
hearing changed to a videoconference or Travel Board hearing 
at the RO due to his age, finances, and health issues.  In 
response to VA's request for clarification for a new hearing, 
the veteran's attorney notified the Board in March 2008, that 
the veteran wished to withdraw his Motion for a new hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Remand.  

In the Joint Motion, it was argued, in essence, that the 
Board did not provide adequate reasons and basis for denying 
the veteran's claim.  Specifically, that the Board did not 
discuss the significance of the findings of bursitis and 
tendonitis, or the x-ray studies which showed a tiny metallic 
foreign body overlying the humerus on private medical reports 
from 1968 to 1982, or the testimony of the veteran and his 
son concerning his longstanding shoulder problems.  The Joint 
Motion also suggested that October 2005 VA medical was 
inadequate, in that the examiner did not discuss the 
relevance of the findings from the private medical reports 
and the soft tissue shell fragment injury in service, 
particularly in light of the fact that the examiner seemed to 
conclude that the veteran did not manifest a right shoulder 
condition until the late 1990's.  The Board notes further, 
that in the Brief of the Appellant received in February 2008, 
the veteran's attorney stated that employment records showed 
"that the veteran had trouble on the job and was given 
disability leave for three separate periods of time during 
the 1960s and 1970s" which purportedly confirms that the 
veteran had problems performing his job at least since that 
time.  Under the circumstances, the Board finds that another 
VA examination should be undertaken to determine whether the 
veteran has additional disability of the right shoulder which 
is related, in any way, to the SFW to the right shoulder 
involving Muscle Group I.  

In regard to the veteran's claim, it should be noted that 
service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that service connection may be granted 
on a secondary basis for a nonservice-connected disability 
which is "proximately due to or the result of" a service-
connected disability.  As well, notice is taken that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claim of service 
connection for rotator cuff tear and 
tendonitis of the right shoulder, 
including secondary to the service-
connected SFW to the right shoulder 
involving MG I, including what is 
required to establish a disability rating 
and effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not that any current 
right shoulder disability, including any 
identified rotator cuff tear, bursitis, 
or tendonitis is proximately due to, the 
result of, or permanently aggravated by 
the service-connected SFW to the right 
shoulder involving MG I.  If aggravation 
is noted, the degree of aggravation 
should be quantified, if possible.  The 
examiner should comment on the 
significance of the private medical 
records documenting various right 
shoulder diagnoses from the 1960s to 1985 
as well as employment records dated in 
the 1960s and 1970s.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between any identified rotator cuff 
tear and tendonitis and his service-
connected SFW to the right shoulder 
involving MG I, this should be so stated.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any identified 
right shoulder disability is proximately 
due to or the result of, or aggravated by 
the service-connected SFW to the right 
shoulder involving MG I.  The provisions 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

